 30-DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Food and Commercial Workers Union,LocalNo. 1439andJoe HagoodandRosauer's Super-markets, Inc. Cases19-CB-4778, 19-CB-4772,and 19-CB-47979 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 20' January 1984 Administrative Law JudgeTimothy D. Nelson issued the attached decision.The General Counsel and Charging Party Ro-sauer's filed exceptions and supporting briefs.The Board has considered the decision and therecord in light of the exceptions and b_ riefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order. -In substance, the complaint alleges that the Re-spondent represents employees in three units ' ofCharging Party Rosauer's and the Respondent un-lawfully encouraged employees in two of thoseunits, the "meat unit" and the "food unit," tohonor the picket line of striking employees in thethird unit.The judge found that the parties' meat unit con-tract's broad no-strike provisions did not encom-pass sympathy strikes, and that the food unit con-tract expressly allowed sympathy strikes. Addition-ally, although the Union also agreed in the foodunit contract not to discipline employees for cross-ing picket lines, the judge found the Respondent'srepudiation of the contractual no-discipline provi-sionwas not an unfair labor practice. Therefore,the judge concluded that the Respondent lawfullythreatened to discipline meat unit - and food. unitunion members who refused to join a sympathystrike. For the following reasons, we reverse.The Respondent represents Rosauer's employeesin separate delicatessen, meat, and food units. Eachunit has its own contract. In April 1983 1 delicates-sen employees went on strike for 2 weeks. On 8April the Respondent sent a letter to meat 'unit andfood unit union members asking 'them not to crossthe picket lines at Rosauer's, `-stating that failure tohonor_ the lines' would violate the Respondent's -in-ternal rules and, render employees subject to "cen-sorship, fine, suspension;- and- expulsion;" and 're-minding them that members had' been fined $100 aday for crossing picket- lines during a previousstrike.The Respondent later sent letters to about70 food unit and` meat unit union members statingthat fellow members had charged them with cross-'All dates are in 1983ing the picket lines and they could be disciplined ifthe Respondent's trial board found them guilty.Turning first to the meat unit contract, it states:12.2 It is agreed that during the life of thisAgreement there will be no strike by theUnion . . . . Local 1439 agrees that during thelife of this Agreement they will- not encourageor perform any picketing, boycotting, or hand-billing at the Employer's place of business.-24.1During the life of this Agreement therewill be no strikes or other economic action bytheUnion, nor lockouts by the' Employer,unless the other party is refusing to complywith a final decision of an arbitratorSympathy strikers - shall not be accorded anygreater rights under the law or contract thanthe rights of a striking employee.InIndianapolis Power & Light Co.,273NLRB1715 (1985), we held that broad no-strike provi-sions'prohibit : all strikes, including sympathystrikes, unless the contract or extrinsic evidence es-tablishes the parties intended to except sympathystrikes from the prohibition. The. meat unit con-tract'sno-strikeprovisionsprohibit, inter alia,"picketing, boycotting, strikes, or other, economicaction."Nothing in the contract suggests an intentto create an exception for sympathy strikes. Nordoes the judge's discussion of the parties' bargain-ing history establish that the parties intended to ex-clude sympathy strikes. We therefore hold that theRespondent clearly and unmistakably waived meatunitemployees' right to engage in -sympathystrikes.Accordingly, the Respondent Violated Sec-tion 8(b)(1)(A) by threatening to discipline mem--berswho refused to participate in the sympathy,strike.--With regard to the food unit, its contract con-tains broad no-strike language, but also states that-,"itI shall not be a cause for discharge by the Em-be a violation of the Agreement, for an employeeto cross or refuse to cross a primary labor unionpicket line at the Employer's premises." We agreewith the judge that the Respondent thus expresslyagreed not to discipline food- unit employees forcrossing the picket lines. Contrary to the judge,however, we find that the Respondent's repudi-ation of the no-discipline promise violates Section8(b)(1)(A).InOperating Engineers Local 39 (San Jose Hospi-tal),240 NLRB 1122 (1979), we discussed the cir-cumstances under which a union's discipline of orthreat to discipline union members violates Section8(b)(1)(A).We emphasized that the Act encourages275 NLRB No. 7 FOOD & COMMERCIAL WORKERS LOCAL 1439 (ROSAUER'S SUPERMARKET)collective bargaining and peaceful resolution oflabor disputes,that encouraging adherence to col-lective-bargaining agreements furthers these policyobjectives,and permitting a union to disciplinemembers despite contractual agreement not to dosowould provide incentive to violate contracts.We held that the union'sdiscipline of a unionmember in derogation of a negotiated strikeamnesty agreement contravenedtheAct'spolicyobjectives.We findSanJoseand the instant case indistin-guishable.2Here,the contract provides that theUnion will not discipline employees who refuse tocross a picket line. By threatening to disciplinemembers who failed to honor the delicatessen unitemployees'picket line,theRespondent breachedthe no-discipline provision.Accordingly,we holdthat the Respondent's threat to discipline memberswho refused to honor a picket line in disregard ofitscollective-bargaining agreement impairs con-gressional policy embedded in the labor laws inviolation of Section8(b)(1)(A).REMEDYHaving found that the Respondent has violatedSection 8(b)(1)(A) of the Act, we shall order it tocease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.ORDERThe National Labor Relations Board orders thattheRespondent,UnitedFood and CommercialWorkersUnion,LocalNo. 1439, its officers,agents, and representatives, shall1.Cease and desist from(a) Threatening to discipline union members whorefused to join a sympathy strike in contraventionof contractual no-strike provisions or a provisionnot to discipline sympathy strikers, contained re-spectively in the Respondent's contracts coveringmeat unit and food unit employees.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.2We are mystified by the judge's attempt to distinguishSan JoseIt istrue that a strike amnesty agreement is retrospective and the instant no-discipline agreement is anticipatoryWe fail to see, however, why breachof a no-discipline provision contained in a collective-bargaining agree-ment does not implicate national labor policy favoring peaceful settle-ments of labor disputes31(a)Remove from the files ofmemberswho werethreatened with discipline any reference to the un-lawful disciplinary threats and all related docu-ments, and notify each threatened member in writ-ing that it has done so.(b)Post at its business office copies of the at-tached notice marked "Appendix."3 Copies of thisnotice, on forms provided by the Regional Direc-tor for Region 19, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by the Respondent immediately upon re-ceipt andmaintainedfor 60 consecutive days inconspicuous places, including all places where no-tices to members are customarily posted.Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Directorinwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.9 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tionalLaborRelations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by thisnotice.WE WILL NOT threaten to discipline members be-cause they refuse to honor our picketlines and par-ticipate in a sympathy strike, in contravention ofour contractual promise not to discipline them forcrossing the lines or in contravention of a contrac-tual no-strike agreement.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL remove from the files of members whowere threatened with discipline any reference toour threats to take disciplinary action, including alldocuments relating to the threatened disciplinaryproceedings, andWE WILL notify each threatenedmember in writing that this has been done.UNITED FOOD AND COMMERCIALWORKERS UNION,LOCAL No. 1439 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge. Iheard this case in trial at Spokane, Washington,-on No-vember 9,. 1983.1 It arose from separate unfair laborpractice charges which were filed by Rosauer's Super-markets, Inc (Rosauer's) in Cases 19-CB-4772 and 19-CA-4797 on April 19 and May 18, respectively, againstUnited Food and Commercial Workers Union, LocalNo. 1439 (Union), and from asimilarcharge filedagainstthe Union in Case 19-CB-4778-by'Joe Hagood on April25. , . .After investigating the.charges, the Regional DirectorforRegion 19 of the National Labor Relations Board(Board) issued an order consolidatingcasesand a con-solidated complaint and notice of hearing on July 19.The complaintalleges insubstance that the Union repre-sents employees at Rosauer's in three separate bargainingunits,that its employee members in two of those unitswere "prohibited from engaging in a work stoppage" byvirtue of certain "no-strike" clauses in separate laboragreements, and that the Union nevertheless "encour-aged" those employee members to engage in "work stop-pages" and unlawfully "threatened" them withinternaldisciplinary action for failure to engage in "work stop-pages." The separate acts of "encouraging" and "threat-ening" those employees are each alleged to violate Sec-tion 8(b)(1)(A) of the _Adt, which, subject to certain"proviso"language,generally prohibitsunionsfrom "re-strain[ing]and coerc[ing]" employees in the exercise ofrights guaranteed by the Act.The Union duly answered, admitting virtually every-thing alleged except conclusionary characterizations andallegations that the Act was violated by its admitted con-duct. Posttrial briefs were submitted by all parties exceptCharging Party Hagood, whose attorney argued orally atthe close of trial proceedings.IssuesAs found. below, the Union admittedly encouragedcertain employees of Rosauer's working in units coveredby-currently effective labor agreements containing no-strike provisions to honor picketlinesat-Rosauer's erect=ed in furtherance of the Union's lawful pnmary strike ina different unit of Rosauer's employees and the Unionadmittedly threatened discipline against employees forfailing to honor the picket lines.Resolution of the allegations as they appear in thecomplaint turns 'on- whether the no-strike provisions inthe effective labor agreements can be taken as waivers ofemployees' rights to honor their own union's lawfulpicketing in furtherance of a primary strike in a differentunit of employees working for the same employer.A separate set of questions derives from the appear-ance that the General Counsel has shifted position withrespect to the nature of the violation alleged to havebeen committed by the ' Union in its actions directed atone of the units of 'employees. Subject to further devel-IAll dates hereafter are in 1983 unless otherwise indicatedopment below, the questions in that latter case are- Is thealternative theory - of violation urged by the GeneralCounsel barred from consideration because - the Unionhad no notice of it and, therefore,-no opportunity to fullyand fairly litigate any defense to its And, if considerationof that theory is not barred, is it meritorious?Ori the entire record, including the parties' briefs, Imake theseFINDINGSOF FACT.I.BACKGROUNDRosauer's operates a chain of supermarkets in Spokane,Washington.2 The Union represents . employees of Ro-sauer's in three distinct bargaining units, hereafter calledthe delicatessen, meat, and food units. During all timeswhich concern us, the food and meat units were coveredby separate labor agreements containing certain no-strikelanguage, set forth below; the delicatessen unit had nosuch contract.II.ALLEGED UNFAIR LABOR PRACTICESEmployees in the Delicatessen unit were engaged in aneconomic strike for a new labor agreement which lastedfor 2 weeks in April. Dunng that period the Unionmailed two separate letters to all members, including toemployees in the meat and food units. In the first letter,dated April 8, the Union recited the bargaining historyleading to the delicatessen strike and told members thatthey had "the right to support our fight by REFUSING TOCROSS OUR PICKET LINES" (emphasis in original). In addi-tion, the April 8 letter stated, in pertinent part.However,' if you should choose to ignore your re-sponsibility to us as fellow Local 1439 members,you should be aware that your actions violate [cer-tain identified provisions in International and LocalUnion constitution and bylaws] -These violationscould subject you to disciplinary action, such ascensorship, fine, suspension, and expulsion. In fact,during the last Local- 1439 grocery strike, memberswere fined $100 per day, for crossing the picketlines.On April 13, the Union sent followup letters to thesamegroup. The April 13 letters contained a general his-tory of the labor dispute together with-appeals that itsmembershonor the Union's picketlines.Those letterscontainedno- express reference to the possibility of disci-plinary penalties if members should fail to honor thepicket lines.Thereafter, approximately 70 of the Union's membersemployed in the food and meat units at Rosauer's, in-cluding Charging Party Hagood, received letters fromthe Union advising them that they had been charged bya fellow member with "crossing and/or working behind"the picket lines Those letters further advised the recipi-2The Union admits and I find that Rosauer's had gross sales in excessof $500,000in a recent12-month representative period and that it pur-chased and received directly from outside Washington goods and materi-alsworth more than $50,000 FOOD & COMMERCIAL WORKERS LOCAL 1439 (ROSAUER'S SUPERMARKET)ents of the pendency of internal trial proceedings, theirrights in such proceedings, and their vulnerability to dis-ciplinary action should they be found guilty as charged.C. Pertinent Clauses-in the Labor AgreementsEmployees in the food unit were covered in April by alabor agreement containing these pertinent provisions:Article 24.3: There shall be no strike, lockout, orother economic action unless the other party is re-fusing to comply with the final Decision of an arbi-trator reached in accordance with the provisions ofthis Agreement.Article 28-No Strike and Lockout28.1During the life of the Agreement the Unionagrees not to engage in any strike or stoppage ofwork and the Employer agrees not to engage in anylockout, except as provided for under paragraph24.3,Article 24. Nevertheless, it shall not be a causefor discharge by the Employer or discipline by theUnion, and it shall not be a violation of the Agree-ment, for an employee to cross or refuse to cross aprimary labor union picket line at the Employer'spremises that has been established to support a legalstrike,provided the picketline isapproved byLocal 1439.Employees in the meat unit were covered in April bya labor agreement containing these pertinent provisions:12.2 It is agreed that during the life of this Agree-ment there will be no strike by the Union or lock-outs by-the Employer unless the other party to theAgreement is refusing to comply with a final deci-sion of an arbitrator reached in accordance with theprovisions of this Agreement. Local 1439 agreesthat during the life of this Agreement they will notencourage or perform any picketing, boycotting,'orhandbilling at the Employer's place of business.Article 24-No Strike and Lockout24.1During the life of this Agreement there will beno strikes or other economic action by the Union,nor lockouts by the Employer,unlessthe otherparty is refusing to comply with a final decision ofan arbitrator reached in accordance with the provi-sions of this Agreement. Sympathy strikers shall notbe accorded any greater rights under the law orcontract than the rights ofa strikingemployee.Further findings are reserved to the analysis section,next.III.FURTHER FINDINGS, ANALYSIS, ANDCONCLUSIONS OF LAWA. General Legal Setting -Section 8(b)(1)(A) of the Act makes it unlawful for aunion to "restrain or coerce . . . employees in the exer-cise of the rights guaranteed in section7:Provided,That33this paragraph shall not impair the right of a labor orga-nization to prescribe its own rules with respect' to, the ac-phasis added.]Thereisa tensionbetween the affirmative proscrip-tions in Section 8(b)(1)(A) against union restraint and co-ercion of employees in the exercise of protected rights,and the rights retained by a union, as reflected in theabove-quoted proviso, to make and enforce internal rulesbinding on its membership. Thus,-when a union imposesdiscipline on a member who works for an employeragainst whom the union has called a lawful- strike, suchdisciplinaryaction,howevercoerciveofanemployee/member's right under Section 7 to "refrainfrom" activities supportive of the union, does not gener-ally violate Section 8(b)(1)(A). Rather, it normally fallswithin the ambit of permissible discipline reserved tounions by the proviso.NLRB v. Allis-Chalmers Mfg. Co.,388 U.S. 175, 195 (1967).Following thereasoningofAllis-Chalmers,the Courtlater -established inScofield v.NLRB,394 U.S. 423, 430(1969), the general rule thatSection 8(b)(1) leaves a union free to enforce aunion interest, impairs no policy Congress has im-bedded in the labor laws, 'and isreasonably enforcedagainst union members who are free to leave theunion and escape the rule.SinceScofield,the Board has held consistently that aunion violatesSection 8(b)(1)(A)when ituses internaldiscipline to punish employee/members for failing tohonor a picket line at their place of employment whereto honor the picket line would result in a violation ofcontractual' "no-strike'_' commitments. The lead case isMineWorkers Local 12419 (National GrindingWheelCo.), 176 NLRB 628 (1969). There, the Board adoptedthe Trial Examiner's conclusion that to allow a union to"penalize members for failing or refusing to participate ina violation of a no-strike clause is to provide an incentiveto unions and members to violate contracts," a resultjudged to "run counter to a basic policy of the statute."Id.at 632. 'See also," e.g.,Glaziers: Local 1162 (TuscoGlass),177 NLRB 393 (1969); cf.Machinists Lodge 284(Morton Salt Co.),190NLRB 208, 209 (1971) (distin-guishingNationalGrindingWheel,supra, finding thatunion contract expressly permitted "sympathy" activitydespite general no-strike clause, thus privileging union'sdiscipline against members who failed to engage in sym-pathy work stoppage).FromNational GrindingWheeland its progeny, it ap-pears that the resolution of this case will turn largely onthe interpretation given to the no-strike and related lan-guage in the labor agreements quoted above, with thefocus being on the question whether such languageamounts to a waiver by the Union of the rights of em-ployees in the meat and food units to honor the Union'spicket lines established in furtherance of a lawful primary 34DECISIONSOF NATIONAL LABOR RELATIONS BOARDstrike in the delicatessenunit.3Before turning to such ananalysis, however, it must be noted that the Board hasbeen far lesswillingthan it was when it decidedNationalGrindingWheelto infer from the mere existence of no-strikelanguagein a labor agreement that the union in-tended to waive employees' rights to engage in sympathystrikes. See generally, e.g.,Gary-Hobart Water Corp.,210NLRB 742 (1974), enfd. 511 F.2d 284 (7th Cir. 1975),cert.denied 423 U.S. 925 (1975) (sympathy strikes areprotected by the Act and are subject to the general rulethat a waiver of a statutory right must be "clear and un-mistakable" and "will not be readily inferred," id. 210NLRB at 744-745). Accord.NLRB v. Southern Califor-nia Edison Co.,646 F.2d 1359, 1364-65 (9th Cir. 1981).See alsoOperating Engineers Local 18 (Davis-McKee),238NLRB 65,2 (1978). (Before a sympathy strike waiver willbe found, the parties should "at the very least have dis-cussed the question, and preferably, have expressly em-bodied in their agreement their intent to extend a strikeban to sympathy strikes," id. at 653);Pacemaker YachtCo., 253 NLRB 828 (1980).The Supreme Court has recently reaffirmed that statu-tory rights cannot be waived, except by "clear and un-mistakable" conduct.Metropolitan Edison Co. v.NLRB,457 U.S. 1116 (1982). And the Court has also recognizedthat a sympathy strike is not normally directed at matterswhich are susceptible of resolution by arbitration proce-dures in a sympathy striker's union contract; thus generalno-strike bans are not necessarily violated by employeeswho engage in a sympathy strike.Buffalo Forge Co. v.Steelworkers,428 U.S. 397 (1976). Accordingly, while theholdings ofGary-HobartandDavis-McKee,supra,willsurely receivea re-examinationby a newly constitutedBoard4 thereis noreason to believe that the Board willseek to disturb the Court-affirmed "clear and unmistak-ablewaiver" test, nor the holding inBuffaloForge,supra.And, in anycase,the decision at this level maynot rest on predictions about what changes might bewrought by a new Board majority.Coupling established analyticaltestswith additionalfindings below, I conclude that there was no waiver bytheUnion of the rights of employees in the meat andfood units to honor the Union's picket lines in further-anceof the strike in the delicatessenunit and,according-ly, the Union did not violateSection 8(b)(1)(A) as al-leged in the complaint. I further conclude that the Uniondid not violate Section 8(b)(1)(A) under a separate, non-alleged, theory.B. Legality of Union's Actions Against Employees intheMeat UnitThe issue here is relatively straightforward. There is ageneral no-strike provision in section 12 2 of the meatagreement.UnderDavis-McKeeand,e.g.,PacemakerYachts,supra, suchgeneral no-strikelanguagewould notsuffice to establish a "clear and unmistakable waiver" of3As I discuss below, the question is alternatively whether the Union'sviolation of a certain "no-discipline"clause in the food agreement wasunlawful under Sec8(b)(l)(A)4 See, e g , dissent inStevens Ready-Mix Concrete Corp,263 NLRB1280 (1982)the right of employees to engage in statutorily protectedsympathy strike activity.5 The key question is whetherthe additionallanguageinarticle24, i.e., "Sympathystrikers shall not be accorded any greater rights underthe law or contract than the rights of a striking employ-ee," amounts to a clear and unmistakable waiver of thestatutory right of meat unit employees to honor theUnion's delicatessen strike picket lines.I conclude, for the reasons set forth below, that suchlanguage does not, standing alone, clearly imply such awaiver; neither does the bargaining history relied on bythe General Counsel adequately cure the patent ambigui-ty in the quoted phrase.Ido not dwell on the conclusion that the clause is pa-tently ambiguous. Without more,it isimpossible to knowwhether the parties intended that language to ban sympa-thy strikes or whether, for example, they merely intend-ed to memorialize Rosauer's right to permanently replacesympathy strikers to the same extent it had a right topermanently replace employees engaged in a primaryeconomic strike.6 In short, the language in the "sympa-thy strikers" clause is not enough to support a findingthat the Union clearly and unmistakably waived therights of meat unit employees to honor the strike of theirfellow employees in the delicatessen unit.Neither does the limited and conclusionary testimonyofWilliamDonohue, the employer spokesperson in-volved in first negotiating that clause, suffice to establishsuch a waiver. Donohue, currently the personnel manag-er for Rosauer's, testified generally about the bargaininghistory leading to the inclusion of the sympathy strikerclause.His account is indirectly challenged on one point,but in its broad outlines,it isnot disputed.The undisputed and credible features of Donohue's ac-countare asfollows: The sympathy strikers clause firstappeared in a labor agreement binding on the meat unitnegotiated for the period 1978-1981 between a multiem-ployergroup,Associated Industries of the InlandEmpire, and Amalgamated Meatcutters Union Local 494.Rosauer's was then, and still is, a member of AssociatedIndustries.Donohue was then Associated's bargainingspokesperson.Meatcutters Local 494 was then an auton-5Neither is it relevant to this decision that the same contract sectioncontains a commitment by the Union during the life of the agreement notto "encourage or perform any picketingat the employer's place ofbusiness" That clause is clearly coterminous with, and the quid pro quofor, the arbitration procedure mentioned in the same sectionTeamsters vLucas Flour Co,369 U S 95 (1962) Accordingly, it was not breached bythe Union's picketing at Rosauer's aimed at obtaining a contract for em-ployees in the delicatessen unit, a dispute which was not arbitrable underthe meat agreement The Union was thus free to picket Rosauer's in fur-therance of the delicatessen strike, despite the no-picketing commitmentin the meatagreementBuffalo Forge,supra, cfBoysMarkets v RetailClerks Local 770,398 U S 235 (1970)6This latter interpretation is the one which Sean Harrigan, the Union'scurrent president, credibly testified he has always heldNothing in thisrecord suggests that Harrigan was on notice of a contrary interpretation,although he was personally involved in negotiations leading to adoptionof that language in some of the Union's contracts (but not the negotia-tions leading to the adoption of that clause in contracts governing themeat unit) It does not really matterherewhether Harrigan was sincereor self-serving in thus expressing his subjective interpretation in responseto questioning by counsel for Charging Party Hagood The point is thatit is not an untenable interpretation FOOD & COMMERCIAL WORKERS LOCAL 1439 (ROSAUER'S SUPERMARKET)omous bargaining agent for the meat unit7 and was rep-resented by its then secretary-treasurer, Ed Cozzetto. As-sociated first presented a package of demands which in-cluded what Donohue termed "a much more compre-hensive proposal" which met with opposition from Coz-zetto.This is the text of that proposal, with emphasisadded:Section17.No strike and lockoutRevise to read as follows. During the life of thisAgreement, there shall be no work stoppages,strikes, slowdowns or other economic actions bythe Union, nor- lockouts by the Employer for anyreason or cause whatsoever. No picket line at oraround the Company's place of business establishedby any other person or organization shall be sanc-tioned or honored during the term of this Agree-ment. The Union agrees that as part of the consider-ation of this Agreement, it will, within twenty-four(24) hours take steps to end any unauthorized workstoppages, strikes, slowdowns or suspensions ofwork, and shall notify its members by any medianormally used by the Union, of such violation ofthisAgreement, instructing members to work imme-diately.The Unionagreesthat it will not assist em-ployees participating in such unauthorized workstoppages, strikes, slowdowns or suspension of workagainstwhatever action the Company may take as adisciplinarymeasure.This does not prevent theUnion from utilizing the grievance procedure inbehalf of an employee who claims that he, in fact,did not participate in such actions.After being rebuffed in its opening proposal, Donohuetestified, the employer group finally submitted as part oftheir "final offer," the revisedlanguagequotedearlier,which included the "sympathy strikers" clause. Donohuefurther claimed generally that at some unspecified periodduring negotiations (whether before or after presentingits"final proposal" is simply not clear) that "We kepttelling him [Cozzetto] that the only thing that employerscould get out of a contract basically is labor peace . . .and what we wanted to do-we did have no-strike lan-guagein the contract but we also wanted to expand thatto sympathy strikers." I find such summary testimony tobe inherently suspicious and inadequate due to its vagueand general quality.8 Its reliability or relevance to the'A subsequent merger of International unions created the UnitedFood and Commercial Workers Union, and a parallel merger of separatelocals created the Union as the present exclusive representative of em-ployees in the meat unit6 I have a similar, but even stronger reaction to Donohue's surprisingrefinement of his testimony when recalled by the General Counsel torebut a different point In the course of that testimony, Donohue claimedgenerally, "We told [union spokesman Cozzetto] and his committeeacross the table that the language we were putting in would prohibitsympathy strikers "Donohue's manner suggested here that he wasmerely polishing earlier testimony and was not truly recalling some unre-ported specific exchange addressed to the specific sympathy striker lan-guage I would not credit such testimony insofar as it suggests the latterNeither does the General Counsel rely on Donohue's version of 1978events as it became embellished by his testimony at the rebuttal stageIndeed, the General Counsel acknowledged on brief that Donohue's testi-mony about the "bargaining history" is "somewhat sketchy" and that35outcome is furtherunderminedby additional consider-ationsdiscussed next.I note first with respect to Donohue's "more compre-hensive proposal" that it does not contain any referencewhatsoever to sympathy strikers; rather,itcontains gen-eral prohibitionsagainsta variety of forms of "economicaction" and a prohibition against Local 1439's"sanc-tion[ing] or honor[ing]" of picket lines established by"anyotherperson or organization" (emphasis added). Tothat extent, even the rejected opening proposal of theemployer group could not be taken to address the ques-tion presented here, i.e., whether employees could honorpicket lines lawfully established by theirownunion atRosauer's.And it is, therefore, even less likely that theultimate,agreed-upon languagewas intended to ban sym-pathy activity in support of a strike conducted by thesame union.It cannot be determined with any certainty from Don-ohue's testimony whether the employer group'sallegeddetermination to "expand" the no-strike commitment tosympathy strikers was expressed before, during, or afterthe presentation of the "alternative" language whichfound its way into the 1978-1981 agreement. Indeed,thereis noindication of any kind that there was any con-scious exploration or discussion of the sympathy strikersclause once it appeared in the context of an overall finalproposal. The General Counsel aptly charactenzes Don-ohue's testimony about the bargaining history as being"somewhat sketchy."But it wastheGeneral Counsel'sburden in introducing such "collateral evidence of con-tractual intent" to show "clearly and unequivocally .. .that the union understood and intended said [sympathystriker] language to waive or limit the statutory right." 9And that burden is simply not met by vague testimonythat the employer group said at some point to the unionspokesmanthat it was their overall desire to "expand"the no-strike clause to "sympathy strikers." 10"[T]here wasno specific discussionas to the meaning of that [sympathystriker] clause" (emphasisadded)Taken literally, however, Donohue'stestimonywould be evidence of exactly the kind of "specific discussion"which the General Counsel concedes was lacking It is apparent thereforethat the General Counsel would not give Donohue's ultimate testimonyon rebuttal any greater literal credence than I would give it Andsee dis-cussion below about other factors tending to detract from Donohue'soverall testimony about the 1978 negotiations with the Meatcutters9Keller-Crescent Co,217 NLRB 685, 687 (1975)10 Contrary to the General Counsel's contention on brief, no inferenceadverse to the Union may be drawn in these circumstances from its fail-ure to call former Meatcutters Local 497 Representative Cozzetto as awitness In the first instance, it was not the Union's burden to show thatitdidnotwaive employees' rights to honor its strikes in sister units Thus,the Union's failure to callanywitness about the bargaining history doesnot suffice to supply the evidence which was lacking in the GeneralCounsel's presentationMore fundamentally, the Union's counsel repre-sented without contradiction that "the individuals .that did the [1978Meatcutters] negotiationsare no longer with the Union " The Boardwill not draw an adverse inference from a party's failure to call a formeragent over whom it no longer has any control The failure to call such"neutral,nonparties"(LevingstonShipbuildingCo,249NLRB 1, 11(1980))warrants no adverse inference, rather such "missingwitnesses"are treated as being "equally available" to all parties Id See alsoO'Do-veroConstruction,264 NLRB 751 fn 1 (1982), and authorities cited Cf.Martin Luther King Sr. Nursing Center,231 NLRB 15 (1977),Earle Indus-tries,260 NLRB 1128 (1982) 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDA final consideration which militates against relianceon Donohue's testimony for a finding that the Meatcut-tersconsciouslywaived employees' rights to honorlawful strikes called by the same union in different unitsof employees of the same employer is the fact, as I find,that Donohue had a different interpretation of the "sym-pathy striker" language when he presented it in 1978 foradoption in a different set of negotiations with another ofthe Union's predecessor localsThe Union's current president, Harrigan, was thenpresident of a Richland, Washington local of the formerRetailClerks International Association. Harrigan ciedi-bly testifiedwithout contradiction by Donohue as fol-lows:Donohue presented the same "sympathy striker"language for inclusion in the labor agreement then undernegotiation between Harrigan's local and employers rep-resentedbyAssociatedIndustriesof the InlandEmpire. i i Donohue's proposal came near the end of thenegotiations and Harrigan was moved to ask Donohue"what the intent ^ of the proposal was." Donohue saidthat he did not know but that one of the employers, Al-bertsons,was "very, very desirous of this clause beingadded to the agreement." This caused Harrigan to -askDonohue whether the new clause would "change the in-terpretation or application of the no-strike clause that ex-isted."Donohue replied that it would not.Accepting Harrigan's credibly stated and,undenied tes-timony on this point as true, I find it even more unlikelythat Donohue would-have expressly communicated a vir-tually opposite message to Cozzetto and the, SpokaneMeatcutters during negotiations in the same period. Ithus conclude that Donohue's testimony is insufficient toreliably ground a finding that the Meatcutters conscious-ly explored-and then yielded-the right of meat em-ployees to honor, lawful picket lines erected by thatunion at their own place of employment. I would thusdismiss the complaint insofar as it is grounded on a contrary view.C. Legality of Union's Actions Against Employees inthe Food UnitItmust be 'recalled here that the complaint alleges,without discriminating between meat and food unit, em-ployees, that the Union unlawfully encouraged picketline observances and unlawfully threatened disciplinaryaction against employees "who were prohibited from en-gaging in a work stoppage by a no-strike clause con-tained in collective-bargaining agreements." At least withrespect to the food unit, however, the proof contradictedthe quoted allegation and the complaint therefore has notbeen sustained insofar as it depends on the existence of acontractual "prohibition" against participation by food,unit employees in the kinds of sympathy strike activitieswhich the Union admittedly tried to promote.- For areview of the quoted provisions in the food agreementreveals that while that contract contains a general no'-strike prohibition, it -also, states unambiguously that "itshall 'not be a'violation of the Agreement, for an employ-L iThese negotiations occurred at a-point in time close to the 1978 ne-gotiations between Associated and the Spokane Meatcutters, neither Har-rigan nor Donohue recalled which set of negotiations 'preceded the otheree . . . to refuse to cross a primary labor union picketline at the Employer's premisesthat has been establishedto supporta legalstrike, provided the picketline is ap-proved by Local 1439."Since the foodagreementexpressly allows food unitemployees to refuse to cross picket lines of the type pre-sented by the Union's picketing at Rosauer's in supportof itsdelicatessenstrike,itwasplainly not a violation ofcomplaint for the Union to encourage food unit employ-ees to observe its picketlines and todiscipline them forfailure to honor the picket linesMorton Salt,198 NLRB208 (l972):12On brief, however, the General Counsel abandons anycontention that employees in the Food unit were "pro-hibited" by the applicable labor agreement from engag-ing insympathy work stoppages.Instead,in a seemingshifting of theory, the General Counselclaimsthat theUnion's admittedactionsviolated that portion of thefood agreement whichstates-"itshall not be'a cause fordischarge' by the Employer ordiscipline by the Union . . .for an employee to crossor refuse to -crossa primary picketline"(emphasis added).On this record,it isdoubtful that' the Union ever re-ceived any effective notice that it was being chargedwith an 8(b)(1)(A) violation basedon analleged directbreach of a contractual"no-discipline"clause.As noted,the complaint is grounded in the false supposition thatthe employees in the food unit were "prohibited" fromhonoring the delicatessen strike picket line. And the dif-ference between the two theories of violation (threats ofdiscipline in breach of a no-discipline clause as opposedto discipline having the effect of causing a breach by em-ployees of a no-strikeclause) is not merely superficial.Particularly in a case like this, the choice of theory de-termines the focus of litigation If the gravamen of thecomplaint as to the food unit is that employees were"prohibited" from.engagingin the.sympathy strike activ-itywhich the Union's conduct admittedly sought toinduce then the question for litigation would be whetherthe contract could be interpreted to ban such sympathyactivity. -If,, on the other hand. (and contrary to the12 In any case, it is not a violation-of Sec 8(6)(1)(A) merely to "en-courage" employees to do something which their labor agreement mightprohibitSec 8(b)(1)(A) outlaws only a union's acts to "restrain orcoerce" employees in the exercise of protected rights and mere "encour-agement" does not satisfy the test See generallyNLRB Y -TeamstersLocal 639(CurtisBros),,362US 274, 282 (1960) The General Counseladvances no direct authority for the contrary proposition Rather his ar-gument appears to assume from dicta inNational GrindingWheel,176NLRB 628, and its progeny, that since "national policy" favors the ob-servance of labor'agreements, it must follow that any attemptby a unionto "encourage", employees to disregard or dishonor a particular contractclause will automatically violate Sec 8(b)(1)(A) This argument,, howev-er, stretches theNational GrindingWheelrationale far beyond its,tensilelimits andits acceptance would ultimately -result in a collision with an-other established doctrine in labor laws, that it is not, per-se, a violationof the Act to have committed a "mere" breach of contractual terms See,e g, NLRB0 C & C Plywood Corp,385 US 421, 427 -(1967),UnitedTelephone Co,112 NLRB 779, 781 (1955) ("The Board is not the properforum for parties seeking to remedy an alleged breach of contract ") SeealsoTextron Puerto Rico,107 NLRB 583, 588 (1953),Danner Press, Inc,153 NLRB 1092, 1107-09 (1965),Whiting Roll Up Door Mfg Co,257NLRB 734 fn 2 (1981) And see discussion, infra -- FOOD & COMMERCIAL WORKERS LOCAL 1439 (ROSAUER'S SUPERMARKET)choice of language in the complaint) the "real" basis forprosecution was that the Union violated a no-disciplineclause,,. then litigationwould necessarily focus on themeaning and scope of that clause.There was-no litigation at all about the meaning of anylanguage in the food unit agreement; i.e., no litigationoversalient bargaininghistory and other factors poten-tiallyviolation .And twhere, the complaint _was grounded on atheoryunion contract, it is not-surprising that the Union did notchoose to come forward with any exculpatory evidence,for the General Counsel's -apparent theory of violationwas never supported by prima facie evidence-indeed itwas contradicted by the only proof introduced on thesubject, i.e. -the language in the food unit agreementitself.I am thus satisfied that the complaint gave no notice ofthe theory now relied on by the General Counsel as toviolations affecting employees in the food unit; indeed, itis'clear that the'complaint derived from an entirely dif-ferent theory; one which the Uriion'was never compelledto come-forward to defend against because the complainttheory-was contradicted by the General Counsel's ownproof.-The question remains, however, whether the facts un-derlying the General Counsel's current theory were sub-jecf to "full and fair litigation." If so, a violation may befound despite the lack of actual notice of such a theory.See, e.g.,NLRB v. Olympic Medical Corp.,608 F.2d 762,763 (9th Cir. 1979);Clear Pine Mouldings v. NLRB,632Union's constitutional right to due process - would barconsideration of the theory. See, e.g., ^Jim's Big M., 264NLRB 1124 (1982);Camay Drilling Co.,254 NLRB 239,240 fn. 9 (1981). See alsoKraft Foods,251 NLRB 598-fn:4 (1980).Answering this question is made easier by the Union'sconcession ,on brief as to the food unit agreement that"The language is clear that the union agrees not to disci-pline employees who cross the.picket line-."13 Because it,is not contested by the Union that the language, relied onby the General Counsel under his current theory of vio-lation means essentially what the General Counsel says itmeans, I conclude that there was nothing more,to litigateand that the Union is not prejudiced by consideration ofthat theory, despite the fact that it is not encompassed bythe pleadings.On -the merits, the Union's concession quoted aboveand the language of the pertinent clause itself dictate the:conclusion that the parties have-negotiated what amountsto a mutual promise not to discipline food unit employ-ees for choosing Ito cross or not to cross a union=en-dorsed picket line at Rosauer's. There is also no questionthat by threatening food unit employees with, disciplinefor crossing such picket lines during the delicatessen''This concessionismade inthe context of what might be called a- secondary defense to the complaint-the Union's primary defense beingthat the quoted language "specifically excludes sympathy strikers fromthe no-strike language "37strike, the Union has at least anticipatorily breached, theno-disciplineclause.14The issue then becomes whether this admitted antici-patory contract breach by the Union is sufficient to per-fect a violation of Sec. 8(b)(1)(A) The General Counselclaims that it is. In support, he cites broad policy consid-erations invoked by the Board inStationaryEngineersLocal 39 (San Jose Hospital),240 NLRB 1122 (1979). AsIdiscussfurther below, thatcase is notstrictly applica-ble to the present case because, unlike herein,.San JoseHospitalinvoked the breach of an "amnesty"agreementreached as part of a strike settlement. 15 Apparently.rec-ognizingthe factual distinction; theGeneral Counselargues that the policy considerations are the same. AndtheGeneral. Counsel's legal theory of violation in thiscaserestsfinally on this set of broad, policy-linked asser-tions:In theinstant'case,Respondent's conduct .with.re-spect to the , Food employees who crossed the-picket line was clearly in contravention of the col-lective bargaining agreement. The threat of disci-pline was in opposition to the basic policies of theAct in promoting industrial stability. Accordingly,Respondent's disregard for the provisions of its col-lective-bargaining agreementimpairsthe basic laborpolicy of thenation as set, forth in the Act..I return to these "national labor policy"-linked argu-ments after an examination of the holding in the "strikeamnesty" cases. As noted earlier, there is one obviousfactual difference between this case and the cited amnes-ty cases, namely, that the amnesty cases involve agree-ments negotiated. as part of a strike settlement. Here, bycontrast, there is no evidence that the no-disciplineclause owed its existence to strike-settlement bargaining.The distinction may appear at first glance to be trivial,but as I show next, it cannot be ignored except by dis-counting, the importance of the "policy" distinctions un-derlying the Board's decision inSan Jose Hospital,supra,the lead case in this area.InSan Jose Hospital,the' Board stated -generally that"it is the express and fundamental policy of, the Act toencourage the practice ' and procedure of collective bar-gaining as an important means for achieving industrialpeace and stability." Id. at 1124. From this "express andfundamental policy," the Board derived an implicit cor-ollary doctrine, that "furtherance'of this policy necessari-1y includes' the 'encouraging' of adherence to the provi-sions 'of' collective-bargaining agreements." The- Boarddid not rest- on' that' ground, however: The Board alsosaid that the union's breach' of the amnesty agreementimplicated yet another distinct national policy, specifical-ly, that its breach of a "strike 'amnesty agreement run[s]peaceful resolution of labor disputes."' Ibid.i4The recorddoes not indicatethat the Unioiihas pressedbeyond theissuanceof threats of disciplineisAnd seeHospital& InstitutionalWorkers Union Local 250 (DameronHospital),248 NLRB, 1390 (1980), another "strikeamnesty" case applyingthe rationaleset forth inSan Jose Hospital 38DECISIONSOF NATIONALLABOR RELATIONS BOARDIn sum, the Board rested its decision inSan Jose Hospi-talon its judgment that the union's breach of a strike am-nesty clause ran afoul of two distinct (although only im-plicit) national labor policies; first, a general policy of"encouraging adherence to . . . collective bargainingagreements," and second, a policy "favoring the peacefulresolution of labor disputes." I have found no evidenceto justify the conclusion that the no-discipline provisionin the food unit agreement was reached as part of somestrike amnesty arrangement. I must therefore concludethat the policy "favoring peaceful resolution of labor dis-putes" is not obviously undermined by the Union's con-ceded breach of the no-discipline provision.We thus return to the question whether the Union'sbreach of the contractual no-discipline provision is, bythat fact alone, enough to perfect an 8(b)(1)(A) violationon the ground that such conduct violates the policy of"encouraging adherence to . . . collective bargainingagreements."Despite the Board's invocation of thatpolicy inSan Jose Hospital,prudence and a decent re-spect for that opinion suggest that a contract breach bythe union was not in itself enough to ground a finding ofviolation.To say otherwise is to imply that it did notreallymatter to theSan Jose HospitalBoard that theunion in that case had also acted to undermine a strikesettlement agreement. And that is tantamount to sayingthat the Board simply threw in the latter rationale asmakeweight. Accordingly, the General Counsel's syllo-gism (national policy favors adherence to union con-tracts; the Union broke the no-discipline clause; thereforeSection8(b)(1)(A)was violated),while attractivelysimple, does not follow from the Board's holding inSanJose Hospital.Moreover, in an area of the law in which the rationalefor a claimed violation is grounded finally on supposi-tions about "national policy," one must exercise specialcaution. For "[public policy] is a very unruly horse, andonce you get astride it you never know where it willcarry you. It may lead you from the sound law. It isnever argued at all but when other points fail."Richard-son v.Mellish,130 Eng. Rep. 294, 303 (1824) BURROUGH,J.quoted inFeld & Sons, Inc. v. Pechner,112 LRRM3337, 3340 (Pennsylvania Superior Court, 1983).It is also clear that a "national policy" of encouragingadherence to labor agreements is, by itself, of limitedpertinence to the Board's role in deciding unfair laborpractice cases. Thus, the Court has said: "Congress de-termined that the Board should not have general jurisdic-tion over all alleged violations of collective bargainingagreements . . . a principle which this Court has alreadyrecognized."NLRB v. C & C Plywood,385 U.S. at 427;and see casesat fn. 10. Just as clearly (and contrary totheoverbroad generalizationsmade by the GeneralCounsel quoted above), the legality under the Act ofparticular conduct does not normally turn on whether ornot that conduct tends to promote or detract from a stateof "industrial stability"-a phrase of uncertain definitioninany case.Strikes, including sympathy strikes, aremanifestly productive of industrial instability;yet theCourt hasunmistakably and in a variety of contextshewed to the view that striking was the subject of "re-peated solicitude"by Congress.NLRB v.Erie ResistorCorp.,373 U.S. 221, 233 (1963). See alsoBuffalo ForgeCo. v. Steelworkers:"There is no general federal anti-strike policy; . . .a suit may be brought under Sec. 301against strikeswhich,while they are breachesof privatecontracts,do not threaten any additional publicpolicy."(428 U.S. at 409,emphasis added.)See alsoCurtis Bros.,362 U.S. at 282.Thus,it simply does not follow that acontract breach-even one involving a breach of a no-strike provision which disturbs"industrial stability"-isnecessarily something which"threatens . . . additionalpublicpolicy."In summary,it is not enough to say that because theUnion broke the no-discipline clause in the food unitagreement,itthereby violated Section8(b)(1)(A).Nei-ther does the Board's holding inSan Jose Hospitalre-quire a finding of an 8(b)(1)(A) violationin this case; forthat case expressly relied on twopolicyconsiderations,one of which is not clearly implicatedby theUnion'sconduct here. I would not extend that"policy"-boundholding to this novel fact situation absent clearer guid-ance from the Board;especiallywhen to do so wouldrisk a collision with equally well-established"policies"favoring the use of forums other than the Board for rem-edying breaches of the labor agreement.Iwould therefore dismiss the complaint in this respectas well.I thus reach these ultimate:CONCLUSIONS OF LAW1.Rosauer's is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Board's jurisdiction is properly invoked hereinwhere the Union's complained-of actions affected em-ployees of Rosauer's, an employer engaged in commerce.4.The Union did not violate Section 8(b)(1)(A) of theAct when it encouraged employees of Rosauer's em-ployed in the food and meat units to honor picket lineserected at Rosauer's in furtherance of a lawful primarydispute over contract terms for the delicatessen unit. Nei-ther did the Union violate that section when it threat-ened to impose disciplinary penalties against Rosauer'semployees in the meat and food units for failing to honorthose picket lines.[Recommended Order omitted from publication.]